Exhibit (a)(13) DWS VARIABLE SERIES II Amended and Restated Establishment and Designation of Series and Classes of Shares of Beneficial Interest, Without Par Value WHEREAS, the Trustees of DWS Variable Series II (the “Trust”), acting pursuant to the Trust’s Amended and Restated Declaration of Trust (the “Declaration”), dated June 2, 2008, as amended, had previously established and designated one or more series of shares of beneficial interest in the Trust (each, a “Series” composed of “Shares”) pursuant to one or more designations of series (the “Prior Series Designations”) and had previously established and designated one or more classes of Shares (each, a “Class”) for some or all of the Series pursuant to one or more designations of classes (the “Prior Class Designations,” such Prior Series Designations and Prior Class Designations referred to herein collectively as the “Prior Designations”); WHEREAS, the Trustees of the Trust, effective May 1, 2012, restated the Trust’s Prior Designations, the terms of the restated designation to supersede any terms set forth in the Prior Designations; WHEREAS, pursuant to Article V, Section 5.10 and 5.12 of the Declaration, the Trustees, at a meeting held on January 9, 2013, authorized the following Series name change to be effective on May 1, 2013: · The Series of Shares known as DWS Dreman Small Mid Cap Value VIP is renamed “DWS Small Mid Cap Value VIP.” WHEREAS, pursuant to Article V, Section 5.10 and 5.12 of the Declaration, the Trustees, at a meeting held on January 9, 2013, authorized the following Series name change to be effective on May 1, 2013: · The Series of Shares known as DWS Global Thematic VIP is renamed “DWS Global Growth VIP.” NOW THEREFORE, pursuant to Article V, Section 5.12 and Article VIII, Section 8.3 of the Declaration, the Trustees of the Trust, effective on May 1, 2013, hereby amend and restate the Trust’s Prior Designations, the terms of which are to supersede any terms set forth in the Prior Designations: 1.The following Series of Shares and Classes thereof are established and designated, the Shares, without par value, of such Series and Classes to be subject to the terms of, and entitled to all the rights and preferences accorded to Shares of a Series, and, if applicable, a Class under, the Declaration and this amended and restated designation: DWS Alternative Asset Allocation VIP Class A Class B DWS Diversified International Equity VIP Class A DWS Global Growth VIP Class A Class B DWS Global Income Builder VIP Class A DWS Government & Agency Securities VIP Class A Class B DWS High Income VIP Class A Class B DWS Large Cap Value VIP Class A Class B DWS Money Market VIP Class A DWS Small Mid Cap Growth VIP Class A DWS Small Mid Cap Value VIP Class A Class B DWS Unconstrained Income VIP
